Citation Nr: 1220887	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-29 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for status post head injury with residuals.

2.  Entitlement to a disability rating greater than 10 percent for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1974 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2004 and January 2007 from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The June 2004 rating decision denied service connection for status post head injury with no clinically identifiable neurologic residuals and for a chronic back disability.  The January 2007 rating decision continued the 10 percent disability rating for service-connected degenerative disc disease of the cervical spine.  

In June 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In January 2011, the Board denied service connection for status post head injury with residuals and an increased rating greater than 10 percent for a cervical spine disability.  The issue of entitlement to service connection for a low back disability was remanded again to the RO/AMC.

In an October 2011 decision, the RO granted service connection for lumbar spine degenerative arthritis and assigned a 10 percent rating, effective October 2, 2003.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned.  Accordingly an issue relating to the lumbar spine is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (1997).

Both the Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand (Joint Motion) in February 2012 with the United States Court of Appeals for Veterans Claims (Veterans Court) with respect to the Board's January 2011 decision.  The Veterans Court issued an Order granting the Joint Motion later in February 2012, vacating and remanding the Board's January 2011 decision.

Unfortunately, as is explained below in greater detail, this matter is REMANDED again to the RO.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that may be caused by this remand, the issues of entitlement to service connection for status post head injury with residuals and to a disability rating greater than 10 percent for a cervical spine disability must be remanded.  

Status Post Head Injury with Residuals

The Board's January 2011 decision denied service connection for status post head injury with residuals on the basis that a current disability has not been shown.  The evidence showed that, on VA examination in May 2004, status post head/neck injury with no clinically identifiable neurologic residuals was diagnosed.  Also diagnosed was subjective short term memory difficulty with no clinical evidence of cognitive impairment.  Neuropsychological evaluation was recommended at that time and in a December 2005 examination addendum.  Such evaluation was completed by way of VA examination in December 2007.  No compelling evidence of cognitive sequelae of head injury was found.  In November 2009, a VA traumatic brain injury examination was conducted.  History of head injury without associated loss of consciousness with no definitive subsequent residuals was diagnosed.  Also diagnosed was mild subjective cognitive dysfunction with associated neural behavior dysfunction.  It was opined that neither the neural dysfunction, the subjective cognitive dysfunction, nor other symptoms such as sleep difficulty and sensitivity to light could be attributed to the Veteran's head injury without resort to speculation.  Repeat neuropsychological evaluation was recommended concerning cognitive dysfunction as the Veteran mentioned progression since the last evaluation.  The possibility was recognized that such evaluation may provide diagnostic clues.  In January 2010, a VA opinion was obtained that it was less likely as not that the Veteran currently experienced any residuals of his in-service head injury.

In the Joint Motion, both parties relied on Barr v. Nicholson, 21 Vet. App. 303 (2007), and Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that Barr stands for the proposition that once VA undertakes the effort to provide an examination with respect to service connection, the examination must be adequate.  The Board also acknowledges that Nieves-Rodriguez stands for the proposition that an examination must contain clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  Both parties to the Joint Motion also cited 38 U.S.C.A. § 5103A for the proposition that VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A (West 2002).

In the Joint Motion, both parties successfully argued that the Board did not explain why the January 2010 VA opinion that there is no current disability was not inadequate.  It was noted to be based "on an inaccurate or, at least, an incomplete representation of the evidence" because no mention was made by the January 2010 VA examiner of the mild subjective cognitive dysfunction with associated neural behavior dysfunction.  See Joint Motion at pp. 2.  Second, both parties also argued successfully in the Joint Motion that the Board did not explain why repeat neuropsychological evaluation concerning this dysfunction was not conducted despite the recommendation to do so.  Id., at pp. 3-4.  It was noted that another evaluation could find a current disability.  The Joint Motion requested that the Board supply the aforementioned explanations in discharging its duty to provide an adequate statement of reasons and bases.  The Board has no discretion with the Veterans Court's Order granting the Joint Motion and must comply with it.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that compliance with a Veterans Court's Order extends to the terms of the agreement in a Joint Motion for Remand upon which the Order is based).  

In an April 2012 statement, the Veteran's representative highlighted that repeat neuropsychological evaluation was recommended upon VA examination in November 2009.  The representative also argued that no basis was provided for the determination at that time that attributing the Veteran's dysfunctions and symptoms to his head injury would require resort to speculation.  The Veteran's representative cited Jones v. Shinseki, 23 Vet. App. 382 (2010) as support for her April 2012 statement.  The Board observes in this regard that Jones stands for the proposition that the determination that an opinion cannot be provided without resort to speculation must be made after consideration of "all procurable and assembled data."  It also stands for the proposition that the basis for the determination must be provided or otherwise apparent from a review of the record.  Id.  

Another VA neuropsychological examination with opinion would be of considerable assistance to the Board in complying with the Veterans Court's directives and in addressing the April 2012 statement from the Veteran's representative.  Thus, the Board finds that a remand is necessary to arrange for such examination and opinion.  

Cervical Spine Disability

The Board cited 38 C.F.R. § 4.40, 38 C.F.R. § 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995) in its January 2011 decision denying a disability rating greater than 10 percent for a cervical spine disability.  These regulations and case collectively indicate that, for musculoskeletal disabilities rated based on limitation of motion, a higher rating may be awarded for functional loss to include during flare ups due to pain, weakness, excess fatigability, or incoordination.  The evidence showed that, on examination in May 2004, testing showed that the Veteran had full neck range of motion.  He reported pain in general and pain during some movements, however.  Upon examination in November 2006, he reported decreased motion, stiffness, weakness, and pain triggered by movement as well as severe flare ups every one or two months lasting hours.  He denied fatigue.  The Veteran's range of motion was full with no pain upon initial testing.  There was no pain or additional limitation of motion on repeat testing.  Upon examination in November 2009, the Veteran complained of pain and stiffness but denied fatigue, decreased motion, weakness, and flare ups.  Initial testing showed full range of motion with no pain.  Repeated testing elicited objective evidence of pain, but there was no additional limitation of motion.

In consideration of DeLuca and associated regulations, the Board stated in its January 2011 decision that "[u]nfortunately, the evidence fails to support the currently assigned 10 percent rating under" the schedular criteria.  See Board decision dated January 14, 2011, at pp. 16.  "Thus, even considering the Veteran's occasional flare-ups and pain on repetitive motion, without additional symptomatology, the Board finds that a disability rating greater than 10 percent is not warranted at this time."  Id.

Both parties to the Joint Motion argued successfully that these January 2011 Board findings were confusing.  Specifically, both parties argued in the Joint Motion that it was unclear whether the Board was stating that the evidence did not support a separate rating pursuant to DeLuca and associated regulations or that the symptoms addressed by this case and these regulations were encompassed in the current 10 percent rating since the Veteran did not warrant such rating based on the schedular criteria.  As such, both parties to the Joint Motion argued that the Board should provide a clearer explanation for why a disability rating greater than 10 percent was not warranted under DeLuca and associated regulations in discharging its duty to provide an adequate statement of reasons and bases.  The Board once again has no discretion with the Veterans Court's Order granting the Joint Motion and must comply with it.  See Forcier, 19 Vet. App. at 414.

The Board also recognizes that, as the Veteran's representative argued in the April 2012 statement, Mitchell v. Shinseki, 25 Vet. App. 32 (2011), issued after the Board's January 2011 decision, is relevant to this appeal.  The Board notes that Mitchell stands for the propositions that pain itself does not constitute functional loss and painful motion does not constitute limited motion.  Pain indeed must limit range of motion in order for there to be functional loss due to it.  Id.  It further was noted in Mitchell that examiners must address functional loss due to pain (and thus weakness, excess fatigability, and/or incoordination as well) and during flare ups due to pain (and thus weakness, excess fatigability, and/or incoordination as well).  Such loss, if feasible, should be portrayed in terms of the degree of limitation of range of motion.

Another VA spine examination would be of considerable assistance to the Board in complying with the Veterans Court's directives and in addressing Mitchell.  Thus, the Board finds that a remand is necessary to arrange for such examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for status-post head injury with residuals since his separation from active service and/or for his service-connected cervical spine disability in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, make arrangements with the Texas Department of Criminal Justice where the Veteran is incarcerated for him to undergo a VA neuropsychological examination to determine the nature and etiology of his status-post head injury with residuals.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all residuals of a status-post head injury currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current residuals of a status-post head injury, if diagnosed, are the result of the Veteran's documented in-service fall in July 1979.  This opinion should be provided by the examiner for each residual of an in-service head injury identified at this examination.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that the Veteran fell in July 1979 while on active service.

3.  Thereafter, make arrangements with the Texas Department of Criminal Justice where the Veteran is incarcerated for him to undergo a VA spine examination to determine the current nature and severity of his service-connected cervical spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner should state whether the Veteran's service-connected cervical spine disability is manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner also should state whether the Veteran's service-connected cervical spine disability is manifested by forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  The examiner should state further whether the Veteran's service-connected cervical spine disability is manifested by unfavorable ankylosis of the entire cervical spine or the entire spine.  A complete rationale must be provided for any opinions expressed.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

